Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-7-2006

Anderson v. Snyder
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-5416




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Anderson v. Snyder" (2006). 2006 Decisions. Paper 773.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/773


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DPS-254                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 05-5416
                                   ________________

                                BERNARD ANDERSON,

                                            Appellant

                                             v.

                           CHRISTOPHER A. SNYDER,
                             (Department of Corrections;
                               Private Medical Doctor)
                      ____________________________________

                    On Appeal From the United States District Court
                        For the Eastern District of Pennsylvania
                               (D.C. Civ. No. 05-cv-01543)
                     District Judge: Honorable Michael M. Baylson
                    _______________________________________


           Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                    June 22, 2006

   Before: FUENTES, VAN ANTWERPEN AND CHAGARES, CIRCUIT JUDGES

                                   (Filed: July 7, 2006)


                               _______________________

                                       OPINION
                               _______________________
PER CURIAM

       Bernard Anderson appeals the order of the United States District Court for the

Eastern District of Pennsylvania dismissing his complaint for failure to state a claim upon
which relief can be granted. For the reasons stated below, we will dismiss this appeal as

meritless.

       Anderson, a prisoner at SCI-Graterford, sought to file a complaint against Dr.

Christopher A. Snyder under 42 U.S.C. § 1983 on April 5, 2005. In connection with a

previous lawsuit in which Anderson alleged that the prison had demonstrated deliberate

indifference to a serious medical need in violation of the Eighth Amendment, the District

Court ordered that Anderson be examined by a private dermatologist. Pursuant to that

order, Anderson was examined by Dr. Snyder, who diagnosed him with genital warts and

recommended treatment with a topical cream. Anderson then sought to file a complaint

against Dr. Snyder, asserting that Dr. Snyder incorrectly diagnosed his condition,

committed fraud by providing false information to the District Court, violated Anderson’s

8th Amendment rights by not conducting a thorough medical examination, and violated

his 14th Amendment rights by deliberately providing the District Court with fraudulent

information regarding Anderson’s medical condition in connection with Anderson’s

original civil action against the prison.

       The District Court dismissed the complaint pursuant to 28 U.S.C. § 1915 based on

its conclusion that Dr. Snyder was not a state actor and that there was no other possible

basis for Anderson to sue Dr. Snyder in federal court. Anderson then attempted to restate

his claim, and because the complaint had not specifically been dismissed with prejudice,




                                             2
the Court treated it as though it had been dismissed without prejudice.1 Defendant filed a

motion to dismiss, which the District Court granted, holding that Anderson had failed to

remedy the defects in the original complaint. This appeal followed.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. Because

Anderson has been granted in forma pauperis status pursuant to 28 U.S.C. § 1915, we

review this appeal for possible dismissal pursuant to 28 U.S.C. § 1915(e)(2)(B). An

appeal may be dismissed if it has no arguable basis in law or fact. Neitzke v. Williams,

490 U.S. 319, 325 (1989).

       Anderson has failed to allege that Dr. Snyder committed a constitutional violation.

Deliberate indifference to a prisoner’s serious medical needs violates the Eighth

Amendment’s prohibition against cruel and unusual punishment. See Estelle v. Gamble,

429 U.S. 97, 106 (1976). Mere allegations of negligence, or medical malpractice, as

present here, do not give rise to an Eighth Amendment violation. See id.; Monmouth

County Correctional Institutional Inmates v. Lanzaro, 834 F.2d 326, 346 (3d Cir. 1987).

Our caselaw makes it clear that medical personnel are afforded considerable latitude in

the diagnosis and treatment of prisoners’ ailments. See Inmates of Allegheny County Jail

v. Pierce, 612 F.2d 754, 762 (3d Cir. 1979). Because Anderson has failed to allege any

actions by Dr. Snyder that would rise to the level of a constitutional violation, he has

failed to state a claim pursuant to § 1983.


   1
       Anderson did not file an amended complaint, but rather a series of documents he
referred to as “Affidavits of Truth.”

                                              3
Accordingly, we will dismiss this appeal pursuant to 28 U.S.C. § 1915(e)(2)(B).




                                     4